                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ADAM GALAN,                                       No. 4:19-CV-00721

               Plaintiff,                             (Judge Brann)

         v.

    DR. ROGERS,

               Defendant.

                            MEMORANDUM OPINION

                                     APRIL 2, 2020

        Plaintiff Adam Galan, a state prisoner presently confined at the State

Correctional Institution at Mahanoy in Frackville, Pennsylvania, filed an amended

complaint pursuant to 42 U.S.C. § 1983 alleging an Eighth Amendment medical

claim, arguing that Defendant Dr. Rogers was deliberately indifferent to his serious

medical need by not providing him with diabetic shoes.1 Presently before the Court

is Defendant’s motion to dismiss, which is ripe for adjudication.2 For the reasons

that follow, the Court will grant the motion to dismiss without prejudice.

I.      FACTUAL BACKGROUND

        Plaintiff is a state prisoner who at all times relevant to the amended complaint

was incarcerated at SCI Mahanoy. Plaintiff suffers from diabetes and has medical


1
     ECF No. 28.
2
     ECF No. 32.
issues with his feet as a result of that condition.3 Plaintiff alleges that Dr. Rogers,

the head doctor at SCI Mahanoy is aware of Plaintiff’s conditions, including that he

is a chronic care patient and “HBP.”4 Plaintiff also alleges that Dr. Rogers refused

his request for proper diabetic footwear several times.5 Plaintiff spent two years

putting in sick call requests and verbally discussing his need for footwear with both

Dr. Rogers and non-defendant Mr. Miller.6 Both allegedly refused to take care of

the problem; as a result, Plaintiff developed ingrown toenails in both feet.7 His feet

then started to become black and sore.8

        At some point, Mr. Miller performed unspecified foot procedures on

Plaintiff.9 Plaintiff requested to see an outside doctor, but his request was denied.10

Plaintiff had three foot procedures, and they caused damage to the nerves in his

feet.11 Plaintiff would get pricking, needle-like pain, soreness, and hot and cold

feelings off and on in his feet.12 Plaintiff again requested an appointment with an

outside foot specialist, however his request was again denied.13 Plaintiff states that




3
     ECF No. 28 at 2.
4
     Id. The Court presumes that “HBP” stands for high blood pressure.
5
     Id.
6
     Id.
7
     Id.
8
     Id.
9
     Id. at 3.
10
     Id.
11
     Id.
12
     Id.
13
     Id.

                                               2
he continue to be denied proper care, and Defendant is not taking care of Plaintiff’s

foot problems, which demonstrates deliberate indifference.14

         Plaintiff explains that he has evidence to prove his claim, including

paperwork, sick call requests, and a daily log of his visits with the doctors and other

medical staff.15 His foot problems have grown worse, and he fears developing

gangrene or needing an amputation.16

II.      STANDARD OF REVIEW

         Rule 8 of the Federal Rules of Civil Procedure provides that a pleading must

set forth a claim for relief which contains a short and plain statement of the claim

showing that the pleader is entitled to relief; the complaint must provide the

defendant with fair notice of the claim.17 When considering a Rule 12(b)(6) motion

to dismiss, the court must accept as true all factual allegations.18 The issue in a

motion to dismiss is whether the plaintiff should be entitled to offer evidence to

support the claim, not whether the plaintiff will ultimately prevail.19

         The onus is on the plaintiff to provide a well-drafted complaint that alleges

factual support for its claims. “While a complaint attacked by a Rule 12(b)(6)


14
      Id.
15
      Id. at 4.
16
      Id.
17
      See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
18
      See Erickson v. Pardus, 551 U.S. 89, 94 (per curiam).
19
      See Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading
      standard “‘simply calls for enough facts to raise a reasonable expectation that discovery will
      reveal evidence of’ the necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).

                                                   3
motion to dismiss does not need detailed factual allegations, a plaintiff's obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”20 The court need not accept unsupported inferences,21 nor legal conclusions

cast as factual allegations.22 Legal conclusions without factual support are not

entitled to the assumption of truth.23

         Once the court winnows the conclusory allegations from those allegations

supported by fact, which it accepts as true, the court must engage in a common sense

review of the claim to determine whether it is plausible. This is a context-specific

task, for which the court should be guided by its judicial experience. The court must

dismiss the complaint if it fails to allege enough facts “to state a claim for relief that

is plausible on its face.”24 A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged.”25 A complaint that shows that the pleader is




20
     Twombly, 550 U.S. at 555 (alteration in original and internal citations omitted).
21
     Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004).
22
     Twombly, 550 U.S. at 556.
23
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of elements of a cause
     of action, supported by mere conclusory statements, do not” satisfy the requirements of Rule
     8).
24
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
25
     Iqbal, 556 U.S. at 678.

                                                 4
entitled to relief—or put another way, facially plausible—will survive a Rule

12(b)(6) motion.26

III.    DISCUSSION

     Plaintiff has brought his constitutional claim pursuant to 42 U.S.C. § 1983, which

provides in pertinent part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory, subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the
        party injured in an action at law, suit in equity, or other proper
        proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”27 “The first step in evaluating a section 1983 claim is to ‘identify the

exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”28

        The only constitutional claim alleged in the amended complaint is an Eighth

Amendment medical claim. “In order to state a cognizable [medical] claim, a

prisoner must allege acts or omissions sufficiently harmful to evidence deliberate


26
     See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010).
27
     Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
28
     Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
     523 U.S. 833, 841 n.5 (1998)).

                                                5
indifference to serious medical needs. It is only such indifference that can offend

‘evolving standards of decency’ in violation of the Eighth Amendment.”29 “[T]o

succeed under these principles, plaintiffs must demonstrate (1) that the defendants

were deliberately indifferent to their medical needs and (2) that those needs were

serious.”30

        This standard affords considerable latitude for medical professionals within a

prison to diagnose and treat the medical problems of inmate patients.31 Some of the

more common situations in which “deliberate indifference” has been found include

when the defendant knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it, delays necessary medical treatment based on a

non-medical reason, and prevents a prisoner from receiving needed or recommended

medical treatment.32

        Here, Plaintiff admits that he received treatment in the nature of three foot

procedures, but that he additionally requested diabetic footwear. Although it is

understandable that Plaintiff may prefer a certain course of treatment, such a

disagreement with a medical provider does not rise to the level of a constitutional

violation. As the United States Court of Appeals for the Third Circuit has held,



29
     Estelle v. Gamble, 429 U.S. 97, 106 (1976).
30
     Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
31
     Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v.
     Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa. 1996).
32
     Id.

                                                 6
“mere disagreement as to the proper medical treatment” does not create an Eighth

Amendment medical claim.33 Put another way, when an inmate is provided with

medical care and the dispute is over the adequacy of that care, an Eighth Amendment

claim does not exist.34 Notably, medical negligence and malpractice are also

insufficient to state an Eighth Amendment claim.35

        There are simply no allegations as currently plead that the Defendant

intentionally refused to provide medical treatment, delayed treatment based on a

non-medical reason, or prevented Plaintiff from receiving medical treatment.

Plaintiff alleges, at best, a typical medical negligence or malpractice claim; as such,

the Court must grant the motion to dismiss and dismiss the amended complaint.

        Generally, “plaintiffs who file complaints subject to dismissal . . . should

receive leave to amend unless amendment would be inequitable or futile.”36 The

Court will therefore grant leave to amend in order to allow Plaintiff an opportunity

to amend his complaint in conformance with this Memorandum Opinion.




33
     See Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d
     Cir. 1987).
34
     Nottingham v. Peoria, 709 F. Supp. 542, 547 (M.D. Pa. 1988).
35
     See White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990) (citing Estelle v. Gamble, 429
     U.S. 97, 106).
36
     Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

                                               7
IV.   CONCLUSION

      Based on the foregoing, the motion to dismiss will be granted, and the

amended complaint will be dismissed without prejudice with leave to amend

granted.

      An appropriate order follows.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge




                                      8
